Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There is no teaching or suggestion in the prior art of the claimed limitations, as presented in the independent claims, specifically a set of servers of the scalable service platform having a first virtual router and a first service instance and a second virtual router and a second service instance, the first virtual router is configured to send a forward packet flow destined to the first service instance, to an ingress service instance of a service chain, the second virtual router is configured to send a reverse packet flow and destined to the second service to an egress service instance of the service chain, the reverse packet flow corresponding to the forward packet flow, the first service instance is installed in the first server for an ingress of the service chain and is configured with a first virtual network address for receiving the forward packet flow from the gateway device, the second service instance is installed in the second server for an egress of the service chain and is configured with a second virtual network address for receiving the reverse packet flow from the gateway device as detailed in the dependent claims for such limitations.

The closest prior art found by the Examiner is the previously cited references namely, (US 2018/0091420 A1) and (US 2016/0006654 A1).

For these reasons, in conjunction with the other claim limitations puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee; such submission should be clearly labeled "Comments on Statement of Reason for Allowance."    

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 




/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472